Title: Enclosure: Extracts of Letters concerning Gouverneur Morris and William Short, [20 February 1793]
From: Jefferson, Thomas
To: Washington, George


EnclosureExtracts of Letters concerningGouverneur Morris and William Short

[20 Feb. 1793]

Pro memoriâ. Different extracts relative to the Minister Plen. of the U.S. in France.
Letter from M. Le Brun Minister of foreign affairs to the Minister of France with the U.S. dated Sep. 13. 1792.
‘We have been as much astonished, as piqued at the forms, and tone assumed by the American Minister. We expected to find in him dispositions which would manifest the close union which should prevail between two people animated by the same principles of liberty, made to esteem and love one another reciprocally on account of the connections and relations of interest which subsist between them. It has appeared that Mr. Morris is in no wise penetrated with these truths. He has on the contrary demonstrated humour [indisposition or dislike] towards us. The Provisory Executive council, informed of these facts, charges you to speak of it to Mr. Jefferson in suitable terms, and to express to him our discontent at the conduct of the American minister.’
Letter from the Minister of public contributions to the Minister of foreign affairs, a copy of which was inclosed in the preceding. dated Sep. 10. 1792.
‘It is impossible not to see in the scruples manifested by Mr. Morris, on the subject of our present government, the man accused of giving counsels at the Palace, while they were plotting there against the principles of the constitution. I wish you, my dear collegue, to reflect very attentively on this Minister. His ill will is proved. It is in vain that he conceals it under diplomatic forms, which cannot be admitted between two nations who will not submit their liberty to the dangers of Royalty. In this point of view, the Americans of the U.S. are our brothers, and their Minister holding himself back from that candor which our situation exacts on their part, betrays them as well as us. I think it necessary then to inform the U.S. of his conduct, and to endeavor seriously to preserve us from the artifices of a man dangerous by his talents and the ill use he appears disposed to make of them.’
Letter from the Minister of foreign affairs to the Minister of France with the U.S. dated Sep. 19. 1792.
‘I have sufficiently informed you, in my last dispatch, of the ill-dispositions of the American minister.
The resolution of Mr. Morris to chuse to quit Paris to go to London, appears to us extraordinary enough: and I do not dissemble to you that it gives room for suspicions as to the views and designs of this minister. But as he has since resumed the determination of remaining in France, and of waiting there the orders of his court, you may abstain from all reflections, and from taking any steps with Mr. Jefferson on the subject of that journey.’

Pro memoriâ. Extract relative to Mr. Short.
Letter from the Minister of foreign affairs to the Minister of France with the U.S. dated Sep. 19. 1792.
‘We complain with reason of the conduct of Mr. Morris. But you will see by the letter inclosed of our Minister at the Hague, that we are not less founded in reason to complain of Mr. Short. We charge you specially to ask satisfaction from the American ministry on a fact so much the more serious as the object of Mr. Short was to hinder a banking house of Amsterdam to remit to our national treasury a sum which the U.S. had deposited in the hands of the banker to be there subject to our disposal. We suppose that in submitting this maneuvre of Mr. Short to the judgment of his employers they will not hesitate to manifest to him their dissatisfaction at it, and to prescribe to him to be more prudent and more circumspect in future.’
Letter from the Minister of France at the Hague to the Minister of foreign affairs. dated Sep. 11. 1792.
‘Messrs. William & John Willink, merchants of Amsterdam, were charged by the U.S. to deposit in the hands of the house of Hoguer, Grand & co. a sum of 15, or 1600,000 florins. The American Minister Mr. Short repaired lately to Amsterdam, and pressed in strong terms the banker Hoguer, to engage by his receipt not to pay the remittance to the National treasury but on an approbation signed by the king. The discussion was as lively as long, and at length Mr. Hoguer held himself to the ordinary forms. This conduct of Mr. Short is perfectly consistent with his language, as well as the intimacy of his connections with the enemy-ministers.’
